


Exhibit 10.45

 

[g17212kg07i001.jpg]

 

John A. Lederer
Chairman and Chief Executive Officer

 

January 9, 2009

 

Phillip A. Bradley
897 Inman Village Parkway
Atlanta, GA 30307

 

Dear Phil:

 

This letter will confirm an offer of employment to you by Duane Reade Inc. (the
“Company.”)

 

Terms of Employment. Your initial assignment will be as Senior Vice President,
General Counsel and Secretary, reporting directly to Mr. John A. Lederer,
Chairman and Chief Executive Officer.  In such position, you will have such
authorities, responsibilities and duties customarily exercised by a person
holding that position, including, without limitation, responsibility for the
complete legal and compliance function, including all aspects of such. You will
be based at our headquarters office located at 440 Ninth Avenue, New York, NY.

 

Subject to the terms and conditions of this offer letter, this Agreement shall
be effective for a term commencing on January 1, 2009 (the “Effective Date”) and
shall continue until terminated by either you or the Company in accordance with
the provisions of this offer letter.  (With respect to any services you perform
for the Company prior to the Effective Date, your law firm will be compensated
pursuant to the engagement letter between McKenna Long & Aldridge LLP and Duane
Reade.)

 

Your initial salary will be at an annual rate of $400,000.00, to be paid in
bi-weekly installments of $15,384.62, subject to annual review by Mr. Lederer. 
Future salary increases will be at the discretion of the Company and based on
demonstrated job performance in accordance with Company policy and practice.

 

The Company offers an executive benefit program in which you will be able to
participate, subject to the terms of eligibility for the individual benefit
plans.  Those plans include a 401(k) program, major medical benefits, Company
paid life and disability programs and other welfare benefit packages.  You will
receive four (4) weeks of paid vacation each calendar year subject to
restrictions of your job requirements.  Please be aware that Company’s vacation
policy does not allow carryover of vacation from year to year.  Therefore, if
the four weeks are not taken they are forfeited each year.

 

Executive Offices:   440 9th Avenue, New York, NY 10001
Telephone 212-273-5704       FAX:  917-351-0392

 

--------------------------------------------------------------------------------


 

As a senior executive of the Company, you will be eligible to participate in the
Company’s performance incentive plan and will have the opportunity to receive an
annual cash bonus pursuant to the terms of that plan of between fifty percent
(50%) and one hundred and fifty percent (150%) of your annual salary rate,
determined as follows:  50% of your annual salary will be paid upon achievement
of the “threshold target,” 100% of your annual salary will be paid upon
achievement of the “target,” 150% of your annual salary will be paid upon
achievement of the “maximum target” and no bonus will be paid if the “threshold
target” is not achieved.  The amount of your bonus will be determined based on a
straight-line interpolation for achievement between the “threshold target” and
“maximum target”.  The plan targets are set by the Company’s Board of Directors
and compensation committee annually and are typically based on the attainment of
Company performance towards EBITDA targets and your individual performance
towards goals mutually set between you and the Chief Executive Officer.  It is
anticipated that with respect to the Company, the “threshold target” will
require achievement of 95% of the annual EBITDA targets, the “target” will
require achievement of 100% of the annual EBITDA targets, and the “maximum
target” will require achievement of 105% of the annual EBITDA targets.  Subject
to your continued employment with the Company, you will be entitled to receive a
guaranteed minimum bonus with respect to the twelve (12) month period following
the Effective Date equal to your base salary.  Actual incentive payments will be
paid yearly on the same date that the Company makes such payments to other
members of its senior management, usually at the end of the first quarter of
(but not later than December 31 of) the year immediately following the year for
which the bonus is payable, after Board approval and, subject to your continued
employment with the Company on each such date and having not given or received a
notice of termination before the close of the fiscal year in respect of which
the annual bonus is to be paid (provided that in respect of the bonus payable
for the 2009 calendar year you need only to have continued employment through
December 31, 2009 and not have been terminated for “cause” prior to the payment
date), except as otherwise provided below if the Company terminates your
employment other than for “cause,” or you terminate your employment for “good
reason”.  As with other executive benefits programs, eligibility and
participation are subject to the specific provisions of the plan.

 

As an executive, you will be eligible to participate in the Company’s 2004
Management Stock Option Plan.  Subject to the terms and conditions of that plan,
on the Effective Date you will receive an initial grant of options to acquire
twenty thousand (20,000) shares of Company stock at an exercise price of one
hundred dollars ($100.00 per share) (the “Options”).  Subject to your continued
employment, 60% of the Options (the “Service Options”) will vest at a rate of
twenty-five percent (25%) per year of service with the Company, such that those
Options will be 100% vested at the end of four (4) years employment.  The
remaining 40% of the Options (the “Performance Options”) will vest at a rate of
twenty-five percent (25%) per year of service with the Company, subject to both
your continued employment and the achievement of annual EBITDA targets by the
Company.  Notwithstanding the preceding sentence, if any portion of the Options
fail to vest because the annual EBITDA targets are not attained for a given
fiscal year, such portion of the Options may still subsequently vest and become
exercisable if the Company achieves the cumulative EBITDA targets set with
respect to a later fiscal year.  The grant of the Options is conditioned upon
and subject to you becoming a party to the Company’s Stockholders Agreement. 
The Options will, in accordance with the terms of the Plan pursuant to which
such Options are issued, be subject to such standard equitable adjustments as
the Company deems

 

2

--------------------------------------------------------------------------------


 

necessary or appropriate to prevent substantial enlargement or dilution of your
rights in the event of certain corporate transactions and extraordinary events,
including a grant of extraordinary dividends.  Nothing in this provision shall
act as a guarantee of any specific value of the Company stock other than the
value described in the stock plan itself.  In connection with an initial public
offering of the Company stock, the Company reserves the right to convert the
Options into options to purchase equity securities of an entity other than the
Company, if such entity will become the public company, and such equitable
adjustments will be made to the terms and conditions of your Options as the
Company deems necessary or appropriate.

 

Subject to your continued employment with the Company through the consummation
of a change in control, the Service Options will vest as necessary to enable you
to exercise your rights pursuant to a ‘Tag-Along Sale’ and to satisfy the
Company’s rights with respect to a ‘Drag-Along Sale’ (in each case, pursuant to
the Company’s Stockholders Agreement).  All unvested Performance Options will
vest upon a change in control of the Company if, and only if, such change in
control yields for the Company’s controlling stockholder and its affiliates a
certain minimum cash-on-cash return on the investment in the Company made by
Company’s controlling stockholder and its affiliates, provided you are employed
by the Company on the date that such change in control is consummated.

 

As a senior executive of the Company, you will be required to enter into a
restrictive covenants agreement which will include, without limitation: (i) an
ongoing covenant not to disclose confidential information of the Company or any
of its subsidiaries, (ii) an ongoing covenant not to make disparaging statements
of any kind or in any form about the Company or any of its subsidiaries, (iii) a
covenant not to solicit any employees or customers of the Company or any of its
subsidiaries during the Employment Term and for a period of twenty four (24)
months following termination of your employment, and (iv) a covenant not to
compete, directly or indirectly, with the Company or any of its subsidiaries,
including, without limitation, by providing services of any kind in any capacity
for any company engaged in a business similar to that of the Company in, or
within a one hundred (100) mile radius of, the New York City metro vicinity and
in any other geographic area in which the Company then has plans to expand (it
being understood that this will not prohibit your providing services solely as
outside legal counsel to any such company, subject to compliance with the
foregoing confidentiality covenant, so long as you are not involved, directly or
indirectly, in any capacity, in connection with any litigation or other matter
involving or affecting the Company or any of its subsidiaries), during the
Employment Term and for a period of twelve (12) months following termination of
your employment.  You acknowledge and agree that the Company will be entitled to
preliminary and permanent injunctive relief (without the necessity of proving
actual damages) as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation by you of these restrictive covenants,
in addition to any other legal or equitable rights or remedies to which the
Company may be entitled.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason or no reason, with or without cause.  In the event the Company
terminates your employment other than for “cause,” or you terminate your
employment for “good reason”, (a)  you will be paid severance equal to either:

 

3

--------------------------------------------------------------------------------


 

(i)                                     your 2009 base salary payable in
bi-weekly installments and your bonus for 2009 on the date it would otherwise be
paid should such termination occur prior to the first anniversary of the
Effective Date; or

 

(ii)                                  one year of your base salary determined
using your then-current salary rate in effect at the time of your termination,
payable in bi-weekly installments should such termination occur on or after the
first anniversary of the Effective Date;

 

and (b) you and your eligible dependents will receive continued participation
during the one-year period following termination of employment in the health
insurance benefits of the Company that are provided from time to time to
employees of the Company during such period at the same cost to you as that
charged to other active employees of the Company; provided, that the Company’s
obligation to provide health insurance benefits will cease with respect to such
benefits at the time you become eligible for such benefits from another
employer.

 

The Company’s payment of this severance will be subject to both your execution
(within 30 days following termination of employment) of a general release of
claims against the Company and its subsidiaries in a form to be provided by the
Company and your continuing compliance with all restrictive covenants to which
you are subject under this offer letter, the restrictive covenants agreement, or
otherwise.  For purposes of this Agreement “cause” shall mean termination for: 
(1) a failure to follow lawful instructions of the Chief Executive Officer
(other than any such failure resulting from death or incapacity due to physical
or mental illness), provided, however, that following a change in control of the
Company (as defined for purposes of the Options), any such failure will serve as
the basis for a termination for Cause only if it is willful, (2) serious
misconduct, dishonesty or disloyalty which results from a willful act or
omission and which is materially injurious (or if public could be materially
injurious) to the reputation or financial interests of the Company, including
without limitation, sexual or racial harassment of any employee of the Company,
any of its subsidiaries or of any person engaged in business with the Company or
any of its subsidiaries; (3) being convicted of (or entering into a plea bargain
admitting criminal guilt to) any felony; (4) willful and continued failure to
substantially perform your duties under this Agreement; (5) commission of any
act of fraud or embezzlement against the Company or any subsidiary thereof;
(6) material breach of any covenant or Company policy regarding the protection
of the Company’s business interests, including, without limitation, policies
addressing confidentiality and non-competition; or (7) a material breach of this
Agreement.  In the event of termination of your employment for any reason, with
or without cause, you will be entitled to any earned but unpaid salary through
the date of termination, plus any earned and accrued unused vacation pay, any
accrued but unpaid business expenses, and any other vested and accrued
compensation and benefits payable in accordance with the applicable Company
policy or plan.  If your employment is terminated by the Company for cause, or
you terminate your employment other than for good reason, you will not be
entitled to any other compensation from the Company, including, without
limitation, severance pay, and any unpaid bonus (guaranteed or otherwise)
together with all of your outstanding vested and unvested Options will be
immediately forfeited (except you shall remain entitled to any unpaid bonus in
respect of the 2009 calendar year if you have continued employment through
December 31, 2009 and not have been terminated for “cause” prior to the payment
date).

 

4

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “good reason” shall mean (in the absence of your
written consent) the occurrence of any of the following events or circumstances:

 

(i)                                     the assignment to you of any duties
materially and adversely inconsistent with your position as Senior Vice
President, General Counsel and Secretary, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company within the time period set forth below after receipt
of notice thereof given by you;

 

(ii)                                  any intentional material breach by the
Company of this Agreement, other than an isolated, insubstantial and inadvertent
breach not occurring in bad faith and that is remedied by the Company within the
time period set forth below after receipt of notice thereof given by you; or

 

(iii)                               the Company’s requiring you to be based
primarily at a location more than 50 miles from the Company’s headquarters
office;

 

provided, however, that any event described in clause (i), (ii) or (iii) shall
not constitute good reason unless you have given the Company prior written
notice of such event and the Company has not cured such event (if capable of
cure) within (30) days following receipt of such notice.

 

You will be reimbursed for all normal business expenses in accordance with
Company policy.  You will be reimbursed for relocation expenses in accordance
with Company policy, determined by reference to what is usual and customary for
an individual holding your position; and you shall be paid (to offset the cost
of your temporarily maintaining dual residences) an amount of $5,000 per month
for a period of up to twelve (12) months from the Effective Date (provided that
to the extent you are residing in a residence provided by the Company, you will
reimburse the Company for the cost of such housing, up to the amount of the
monthly allowance).  For the avoidance of doubt, none of the payments referenced
in this paragraph or elsewhere in this letter will be grossed up for tax.

 

Representations and Warranties.  You represent and warrant to the Company that
you are not a party to or bound by any enforceable agreement, covenant or other
obligation with any other person or entity which would restrict or otherwise
interfere with your ability to commence employment with the Company and perform
your duties hereunder.  You further represent and warrant that you will not
disclose or use in connection with your employment with the Company any
information or trade secrets which constitute ‘confidential information’ or
‘proprietary information’ (or any similar term) as defined in any agreement,
covenant or other obligation that you are a party to or bound by with any other
person or entity, including, without limitation, your previous employers, to the
extent, if any, that you are in possession of such information.

 

Miscellaneous. This offer letter will be governed by, and interpreted in
accordance with, the laws of the state of New York, without regard to the
conflict of law provisions of any jurisdiction which would cause the application
of any law other than that of the state of New York.  Any controversy or claim
arising out of or relating to this offer letter (other than with

 

5

--------------------------------------------------------------------------------


 

respect to any restrictive covenants to which you are subject), or the breach
thereof, will be settled by arbitration administered by one arbitrator of the
American Arbitration Association in accordance with its Commercial Arbitration
Rules then in effect.  Unless otherwise awarded by the arbitrator, each party
will be responsible for its own fees and expenses.

 

It is the intention of the parties that the severance payments and benefits are
not construed as “deferred compensation” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) and that the
restrictions and possible delays in payment that could be imposed under
Section 409A should not apply.  However, notwithstanding the foregoing, if the
Company reasonably concludes that it is reasonably necessary to avoid additional
or accelerated taxation pursuant to Section 409A in respect of the severance
payments and benefits to which you may become entitled hereunder, then you shall
not receive such payments or benefits until the first regular payroll date which
occurs at least six months following the date of your termination of employment,
at which time you shall receive a single lump sum payment for all amounts that
would have been payable in respect of the period preceding such date but for the
delay imposed on account of Section 409A, and the remainder of such payments
shall thereafter be paid in equal installments on the original schedule.  In
furtherance of the intent of this paragraph, each severance payment or
installment shall be treated as a separate payment in order to maximize the
application of payments during the “short term deferral period” under
Section 409A.  Any payment or benefit due upon a termination of your employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall commence to be paid or provided to you 31 days following a “separation
from service” as defined in Treas. Reg. § 1.409A-1(h), unless earlier
commencement is otherwise permitted by Section 409A.  Notwithstanding anything
to the contrary in Agreement, any payment or benefit under this Agreement or
otherwise that is exempt from Section 409A pursuant to Treas. Reg. §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to you only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following  the calendar year in which your “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which your “separation from service” occurs.  To the extent any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which you incurred such indemnification payment or expenses, and in no
event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit

 

This offer letter is intended to memorialize the offer of employment provided by
the Company and if these terms are acceptable, to create an at-will employment
relationship under these terms until such time as a mutually agreeable
definitive employment agreement is entered into by you and the Company
reflecting the terms of this offer letter and other customary terms. 

 

6

--------------------------------------------------------------------------------


 

Nothing in this offer letter is intended or shall have the effect of modifying
or amending the terms, conditions or requirements of any benefit plan,
retirement plan or welfare plan or arrangement offered by the Company.  During
your employment, you will remain subject to, and be required to abide by, all
terms, conditions and requirements of the policies and practices dictated by the
Company for executive employees.

 

We all look forward to you joining our team in the near future.  Please do not
hesitate to call me if you have any questions.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ JOHN A. LEDERER

 

 

John A. Lederer

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

/s/ PHILLIP A. BRADLEY

 

 

Phillip A. Bradley/Date

 

 

 

CC:

Mr. John Henry—SVP/CFO

 

7

--------------------------------------------------------------------------------
